DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed March 29, 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-6 and 20 are allowable over the prior art for the reasons set forth in the Office Action dated January 29, 2021.
Claims 8 and 10-13 are allowable over the prior art because Claim 8 sets forth a light module configured to generate a first luminous intensity distribution of a first beam pattern, wherein the light module is a low beam module, and a supplementary module including a plurality of independently controlled pixels that are configured to generate a second luminous intensity distribution of a second beam pattern that at least partially overlaps with the first beam pattern, wherein each pixel of the plurality of independently controlled pixels is either activated or deactivated based on a baseline reference of a rotation angle of the light module and locations of a number of regulatory points and wherein the second beam pattern is configured to vary with at least rotations of the light module with respect to the supplementary module through each pixel’s selective activation or deactivation.  This combination of limitations was not shown or suggested by the prior art. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875